Title: Abigail Adams to Benjamin Waterhouse, 6 October 1782
From: Adams, Abigail
To: Waterhouse, Benjamin



My dear Sir
Braintree october 6. 1782

Your obligeing favour of Sepbr 10th was put into my hands the day before I set out upon a journey which detained me a fortnight abroad, and prevented my Reply to your kind inquiries after my absent Friends.
I did as you supposed receive Letters by Capt. Grinnel one of which was dated in july; but I have the mortification to assure you sir that our common Friend did not then entertain any hopes of a speedy peace general peace and a seperate peace he assures me will not be made even by Holland; the Independancy of America has at last triumphd in Holland. You sir will allow me a little vanity and exultation upon this occasion, because you are particularly knowing to the zeal the ardour and the indefatigable Labours of our Friend upon this occasion and will consider them in a light which the envy of some and the malice of others are little disposed to view them in. To express myself in the Language of one to whom you are no stranger, “this Cause has been carried, without Money without Friends, in opposition to mean Intrigues, by the still small voice of Reason and perswasion tryumphant against the uninterrupted opposition of Family connections, court influence and aristocratical despotism.” To what ever motives may be asscribed the littel notice taken of an event of so much importance to our country I will not pretend to determine. Posterity No doubt my connextion leads me to a more attentive observance of every an event which I cannot but consider as reflecting high honour upon the integrity and abilities of a Gentleman of whom from your personal knowledge of him you may well suppose I entertain the highest warmest regard and affection. It is no small satisfaction to me that my Country will reap the Benifit of my personal sacrifices, tho they little feel how great they are.
You sir who appear to possess the tender social feelings, and to enter into domestick attachments, can better judge than the most of the cruel strugle of my Heart and my affections in being repeatedly torn from the object of my early Love affections; and reconciling my self to a 3 Years an already 3 years seperation. Heaven only knows how much longer it is to continue, but were I assured that my Friend would be continued abroad for half that space of time longer—in spight of the Enemy and the uncertain Element, dissagreable as a voyage in Idea appears to me, especially deprived of my companion and protector, I would hazard all in compliance with your advise which I assure you has had great weight with me. I wait only for the return of Mr. Thaxter and a more explicit request from Mr. Adams to deter put my present intention in execution.
Have you I hope you have not formed such Local attachment at Newport as to give up the Idea of a settlement in this vicinity. I cannot account for the Friendly attachment I find within my Heart to a Gentleman who was so much of a stranger to me whom I have only once had the pleasure of seeing; but in attributing it to what I really think the true cause, the Superiour merrit of the object.
And the Poet tells us that there is a Natural instinct in kindred souls, which lead them to a Friendly union with each other.
I have the pleasure to answer your kind inquiries after the Health of my Friend and Brother Cranch by acquainting you of his recovery to a much better state of Health than I ever his Friends ever expected. He requets you to accept his thanks for your remembrance of him and his regards to you. Dr. Tufts also desires to be rememberd to you and wishes for a further acquaintance with you.
Miss Adams empowers me to say that Dr. Waterhouse stands high in her esteem and she reflects with much pleasure upon the hours she spent in his company and relies upon his promise of bringing her acquainted with his amiable sister whom she is prepaird to Love and admire from the Worthy Sample she has already seen of the family. Master Charles presents his affectionate Regards to Dr. Waterhouse whom he both Loves and Reverences. And his Mamma concludes with assurances of the Friendship and Esteem of his Humble servant

AA

